Citation Nr: 0511161	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  94-41 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with associated panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1973.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1992 RO rating decision that denied service 
connection for PTSD with associated panic disorder.  In 
November 1996, August 1998, and October 2003 the Board 
remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  The veteran has a current diagnosis of PTSD.

3.  There is no credible supporting evidence of the stressors 
upon which the diagnosis is based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a letter dated in June 2004 and in the 
statement of the case and supplemental statements of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In January 2005 the case 
was readjudicated, satisfying the timing requirements of the 
VCAA.  The record reflects that the RO has made reasonable 
efforts to obtain relevant medical and other evidence 
adequately identified by the appellant in support of his 
claim.  The veteran has been afforded relevant examination.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Analysis

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of PTSD.  
During VA examination in July 1992, the examiner concluded 
with a diagnosis of PTSD and panic disorder.  The examiner at 
that time associated panic attacks with the PTSD.  

In a November 1996 report of a psychiatric review of the 
claims file, the examiner from the July 1992 examination 
linked the veteran's diagnosis of PTSD to reported stressors 
in Vietnam, including acts of terrorism and sabotage in 
Saigon, a jeep explosion, and a friend's decompensation.  
That examiner opined that these were sufficient additional 
stressors which warrant the diagnosis of PTSD; and that the 
panic attacks were secondary to the PTSD.  More recent VA 
treatment records in 1999 and 2000 contain impressions of 
PTSD.  Because the record contains competent medical evidence 
of current PTSD, and no evidence to the contrary, the Board 
concedes that a diagnosis of PTSD has been established.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

In July 1991, the veteran filed his claim for PTSD.  In 
August 1992, the RO denied the claim.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330- 
10,332 (2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  As discussed 
below, the veteran's claimed stressors have not been 
verified.  Therefore, the veteran's claim fails under both 
versions of the applicable regulation, and he has not been 
prejudiced by the Board's adjudication of his claim.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown , 5 Vet. App. 60, 66 (1993).  In this case, 
the evidence does not show that he participated in combat, 
and the veteran has denied participation in combat.  See the 
second page of his VA Form 9 submitted in December 1992.  

In this regard, the veteran's discharge (DD Form 214) 
indicates that his military occupation specialty was 
Education Specialist, and that he received the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal.  He had 
approximately one year of foreign and/or sea service.

The evidence does not show that the veteran participated in 
combat.  In this regard, the veteran is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat, see VAOPGCPREC 12-99 at para. 
12, 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1, Part VI, para. 11.38(b)(1), and 
there is no other evidence sufficient to show participation 
in combat.  

Based on the foregoing, the Board finds that the veteran did 
not participate in combat.  See Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West, Zarycki and Doran cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

The veteran has claimed the following stressors:  witnessing 
a jeep blown up outside the Hung Dao Hotel, and witnessing 
his best friend, RA, "decompensate" after receiving news of 
being transferred to Da Nang.  See veteran's statement 
received in January 1993; and VA examination report dated in 
November 1996.   

In this case, despite the efforts of the RO, there has been 
no verification of the claimed stressors.  The RO requested 
that the veteran furnish the current address of his friend 
who "decompensated" in order to verify the incident.  There 
was no reply to that request.  The RO submitted the veteran's 
claimed stressors to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.  The RO 
requested verification of a stressful event in which a jeep 
was blown up outside the Hung Dao Hotel in Saigon on or about 
September 23, 1969.  However, in a letter dated in November 
1997, the USASCRUR stated that they were unable to document 
the jeep incident in September 1969.
 
In a subsequent request to the USASCRUR in August 1999, the 
RO requested verification again.  At that time, the RO 
informed the USASCRUR that the veteran reported the 
following.  He taught English in Saigon during his Vietnam 
tour and was not claiming he was in combat.  During his first 
day in Saigon, the veteran reported that a jeep was blown up 
outside the Hung Dao Hotel.  Approximately five months later, 
his friend, RA from Rhode Island, received orders for Da Nang 
and that friend then "decompensated" and was transferred to 
the hospital.  This was in Saigon.  The veteran reported that 
this caused him to snap, and that it took 50 people to 
contain him.

In a letter dated in October 1999, USASCRUR responded to the 
RO's request, stating that it was unable to document the jeep 
incident, and that the U.S. Air Force casualty information 
did not list any RA with the home of record of Rhode Island.
 
The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1, para. 11.38(f)(2).  
In this case, the USASCRUR (now CURR) has stated that the 
veteran has not provided sufficient useful identifying 
information which would allow for verification of his claimed 
stressor involving RA.  USASCRUR was also unable to verify 
the incident involving the jeep.

In summary, there is no credible supporting evidence of the 
claimed PTSD-related stressors in Vietnam.  Although the 
Board has considered the veteran's statements, these may not 
be used to satisfy the "credible supporting evidence" 
requirement of the regulation.  Therefore, all elements for 
service connection for PTSD are not established.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for PTSD 
must be denied.


ORDER

Service connection for PTSD with associated panic disorder is 
denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


